                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Trustees of the Southwest Ohio Regional
Council of Carpenters Pension Plan,             :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:19cv278
        vs.                                     :
                                                :   Judge Susan J. Dlott
Precision Contracting, Inc.                     :
                                                :
               Defendant(s).                    :

                                            ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on August 14, 2019 (Doc. 9), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired August 28, 2019, hereby

ADOPTS said Report and Recommendation.

        Accordingly, it is ORDERED that defendant’s motion to set aside the entry of default

(Doc. 7) is GRANTED. Plaintiffs’ motion for entry of default judgment (Doc. 6) is DENIED as

moot.

        IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
